DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
Oath/Declaration as filed on October 22, 2019 is noted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, the limitation “a unit vector perpendicular a plane of each point”, in fifth line of the claim is indefinite, because it is unclear how the unit vector relates to a plane of each point.  Accordingly, any claims dependent on claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Qian et al., U.S. Patent Application Publication 2017/0301104 A1 (hereinafter Qian).
Regarding claim 1, Qian teaches a method, comprising: obtaining, by a processing system including at least one processor, a light detecting and ranging point cloud of a building, wherein the point cloud comprises a plurality of points, and wherein each point in the plurality of points is associated with a set of (x,y,z) coordinates (S102 FIG. 1, paragraph[0027] of Qian teaches FIG. 1 illustrates one example of a method to match profiles of buildings, other urban structures and cityscapes; in step S102, point cloud data of one or more cityscapes is obtained; point cloud data may comprise a plurality of points, where each point is identified by a coordinate and represents a point of a determined surface location of an element of a cityscape; for example, the points may be defined using x, y and z coordinates in a Cartesian coordinate system, where the collection of points represents the surface of the cityscape, such as the surface of roads, sidewalks, buildings, etc; the point cloud may be obtained via measurement by a 3D scanner, such as LiDAR (Light Detection and Ranging) that is a remote sensing method that uses light in the form of a pulsed laser to measure distances to the Earth; LiDAR data of a cityscape may be obtained by flying over a location and scanning the ground area with a laser; LiDAR data may be obtained from public sources, such as, e.g., from the United States Interagency Elevation Inventory, the United States National Oceanic Atmospheric Administration (NOAA) and the United States Geological Survey; each of the points of the LiDAR data may be associated with a known real world longitude, latitude and height (height may be relative to a detected real world ground or relative to a baseline height in the real world, such as a height above sea level); and a LiDAR sensing method may provide point cloud data having a resolution of 1 meter or less, and See also at least paragraphs[0021] of Qian (i.e., Qian teaches a computer including a processor for obtaining point cloud data using LiDAR)); 
assigning, by the processing system, a first point of the plurality of points to a subset of the plurality of points that is associated with the building, wherein the subset comprises points whose (x,y) coordinates fall within a footprint of the building (S104 FIG. 1, paragraph[0028] of Qian teaches in step S104, the cityscape point cloud data is converted into a digital surface model and then to a 3D surface model; digital surface models (DSMs) is a well understood model, commonly used to refer to the digital elevation models (DEMs) that include man-made structures; in contrast, digital terrain models are the digital elevation models that only contain the elevation of the barren terrain of the earth; the LiDAR point cloud data is first converted to a digital surface model through rasterization; for example, the digital surface model (DSM) may be derived from overlying a grid (e.g., parallel to ground level) over the cityscape point cloud data and selecting an appropriate height based on point data within the grid element (e.g., maximum height or average height of point cloud points within the grid element); thus, each grid element may be identified by an (x, y) coordinate and be associated with a z coordinate to obtain the 3D surface model; and the 3D surface model may include surface information (e.g., heights and (x, y) coordinate locations) of urban structures (e.g., buildings or other man made structures), and See also at least paragraphs[0021], and [0027] of Qian (i.e., Qian teaches the computer including a processor for generating a digital surface model, based on converting the point cloud data, that includes surface information (e.g., x, y, and z coordinate locations) of elements such as urban structures (e.g., building or other man made structures));
grouping, by the processing system, the first point into a first cluster according to at least one of: a (z) coordinate of the first point and a gradient to which the first point belongs; constructing, by the processing system, a first prism formed by the first cluster; and storing, by the processing system, a model of the building as a plurality of connected prisms, wherein the plurality of connected prisms includes the first prism (S106, S108 FIGS. 1-2, paragraph[0039] of Qian teaches FIG. 2 illustrates an example flow chart of step S106 of FIG. 1 that creates a database of building profiles and/or urban profiles; in step S200 of FIG. 2, n locations within the surface (mesh) model are determined; the n locations may be regularly and evenly spaced across various surfaces of the surface (mesh) model; for example, if the surface (mesh) model is a mesh model, positions above certain vertices of the lines forming the polygonal shapes of the mesh model may be selected (e.g., above the vertex of the 3D surface (mesh) model 5 to 6 feet above the surface of the 3D surface (mesh) model to represent a typical height of taking a picture); alternatively, locations may be selected using a grid like regular spacing over the surface of the 3D surface (mesh) model (e.g. at intersections of a grid), which may also be located 5 to 6 feet above the surface of the 3D surface (mesh) model; locations may be selected to be limited to areas detected corresponding to the real world ground (e.g., detected based on slope and/or local minimum height locations); and locations may be selected to also include sides of buildings (to obtain urban skylines in an attempt to match pictures taken from windows of buildings) and/or tops of buildings, and See also at least paragraphs[0021], [0026]-[0030], [0034], and [0040]-[0046], and [0049] of Qian (i.e., Qian teaches the computer including a processor for converting the point cloud data sets for each of building/urban profiles (i.e., elements) into digital surface models and then to respective 3D surface models having interconnecting polygon elements, and forming a database of stored profiles of the elements (e.g., building or other man made structures), at locations, that are identified based on slope and height)).
Regarding claim 4, Qian teaches the method of claim 1, wherein the (x,y) coordinates define a latitudinal and longitudinal position of the first point, and the (z) coordinates define elevations above sea level (FIG. 1, paragraph[0027] of Qian teaches FIG. 1 illustrates one example of a method to match profiles of buildings, other urban structures and cityscapes; in step S102, point cloud data of one or more cityscapes is obtained; point cloud data may comprise a plurality of points, where each point is identified by a coordinate and represents a point of a determined surface location of an element of a cityscape; for example, the points may be defined using x, y and z coordinates in a Cartesian coordinate system, where the collection of points represents the surface of the cityscape, such as the surface of roads, sidewalks, buildings, etc; the point cloud may be obtained via measurement by a 3D scanner, such as LiDAR (Light Detection and Ranging) that is a remote sensing method that uses light in the form of a pulsed laser to measure distances to the Earth; LiDAR data of a cityscape may be obtained by flying over a location and scanning the ground area with a laser; LiDAR data may be obtained from public sources, such as, e.g., from the United States Interagency Elevation Inventory, the United States National Oceanic Atmospheric Administration (NOAA) and the United States Geological Survey; each of the points of the LiDAR data may be associated with a known real world longitude, latitude and height (height may be relative to a detected real world ground or relative to a baseline height in the real world, such as a height above sea level); a LiDAR sensing method may provide point cloud data having a resolution of 1 meter or less, and See also at least paragraphs[0021], and [0028] of Qian (i.e., Qian teaches a computer including a processor for generating a digital surface model, based on converting the point cloud data, that includes surface information (e.g., x, y, and z coordinate locations associated with a known real word longitude, latitude and height) of elements such as urban structures (e.g., building or other man made structures)).
Regarding claim 19, Qian teaches a device comprising: a processor; and a computer-readable medium storing instructions which, when executed by the processor, cause the processor to perform operations, the operations (FIG. 1, paragraph[0021] of Qian teaches each block, unit and/or module described herein may be embodied as a computer; each block, unit and/or module described herein may comprise a separate computer, or some or all of the modules and/or units may be comprised of and share the hardware of the same computer; connections and interactions between the blocks, units and/or modules may be hardwired and/or in the form of data (e.g., as data stored in and retrieved from memory of the computer, such as a register, buffer, cache, storage drive, etc.); each block, unit and/or module may correspond to separate segment or segments of software (e.g., a subroutine) which configure the computer, or may correspond to segment(s) of software that also correspond to one or more other blocks, units and/or modules; the computer may comprise a processor (e.g., a microprocessor, a controller, a CPU, a GPU, etc.) or processors configured by software or may be dedicated hardware or firmware (e.g., an electronic or optical circuit); a “computer” may be one or more apparatuses and/or one or more systems that are capable of accepting a structured input, processing the structured input according to prescribed rules, and producing results of the processing as output; and examples of a computer include: a stationary and/or portable computer; a computer having a single processor, multiple processors, or multi-core processors; a general purpose computer; a supercomputer; a mainframe; a workstation; a micro-computer; a server; a client; a web appliance; a telecommunications device with internet access; a tablet; a personal digital assistant (PDA); application-specific hardware, such as, for example, a digital signal processor (DSP), a field-programmable gate array (FPGA), an application specific integrated circuit (ASIC), an application specific instruction-set processor (ASIP), a chip, chips, or a chip set; a system on a chip (SoC), or a multiprocessor system-on-chip (MPSoC) , and See also at least paragraphs[0022]-[0024], and [0075] of Qian (i.e., Qian teaches computer with a processor configured with software and non-transitory computer readable media for performing a method to match profiles of buildings as well as other urban structure and cityscapes)) comprising: 
obtaining a light detecting and ranging point cloud of a building, wherein the point cloud comprises a plurality of points, and wherein each point in the plurality of points is associated with a set of (x,y,z) coordinates (S102 FIG. 1, paragraph[0027] of Qian teaches FIG. 1 illustrates one example of a method to match profiles of buildings, other urban structures and cityscapes; in step S102, point cloud data of one or more cityscapes is obtained; point cloud data may comprise a plurality of points, where each point is identified by a coordinate and represents a point of a determined surface location of an element of a cityscape; for example, the points may be defined using x, y and z coordinates in a Cartesian coordinate system, where the collection of points represents the surface of the cityscape, such as the surface of roads, sidewalks, buildings, etc; the point cloud may be obtained via measurement by a 3D scanner, such as LiDAR (Light Detection and Ranging) that is a remote sensing method that uses light in the form of a pulsed laser to measure distances to the Earth; LiDAR data of a cityscape may be obtained by flying over a location and scanning the ground area with a laser; LiDAR data may be obtained from public sources, such as, e.g., from the United States Interagency Elevation Inventory, the United States National Oceanic Atmospheric Administration (NOAA) and the United States Geological Survey; each of the points of the LiDAR data may be associated with a known real world longitude, latitude and height (height may be relative to a detected real world ground or relative to a baseline height in the real world, such as a height above sea level); and a LiDAR sensing method may provide point cloud data having a resolution of 1 meter or less, and See also at least paragraphs[0021] of Qian (i.e., Qian teaches a computer including a processor for obtaining point cloud data using LiDAR)); 
assigning a first point of the plurality of points to a subset of the plurality of points that is associated with the building, wherein the subset comprises points whose (x,y) coordinates fall within a footprint of the building (S104 FIG. 1, paragraph[0028] of Qian teaches in step S104, the cityscape point cloud data is converted into a digital surface model and then to a 3D surface model; digital surface models (DSMs) is a well understood model, commonly used to refer to the digital elevation models (DEMs) that include man-made structures; in contrast, digital terrain models are the digital elevation models that only contain the elevation of the barren terrain of the earth; the LiDAR point cloud data is first converted to a digital surface model through rasterization; for example, the digital surface model (DSM) may be derived from overlying a grid (e.g., parallel to ground level) over the cityscape point cloud data and selecting an appropriate height based on point data within the grid element (e.g., maximum height or average height of point cloud points within the grid element); thus, each grid element may be identified by an (x, y) coordinate and be associated with a z coordinate to obtain the 3D surface model; and the 3D surface model may include surface information (e.g., heights and (x, y) coordinate locations) of urban structures (e.g., buildings or other man made structures), and See also at least paragraphs[0021], and [0027] of Qian (i.e., Qian teaches the computer including a processor for generating a digital surface model, based on converting the point cloud data, that includes surface information (e.g., x, y, and z coordinate locations) of elements such as urban structures (e.g., building or other man made structures)); 
grouping the first point into a first cluster according to at least one of: a (z) coordinate of the first point and a gradient to which the first point belongs; constructing a first prism formed by the first cluster; and storing a model of the building as a plurality of connected prisms, wherein the plurality of connected prisms includes the first prism (S106, S108 FIGS. 1-2, paragraph[0039] of Qian teaches FIG. 2 illustrates an example flow chart of step S106 of FIG. 1 that creates a database of building profiles and/or urban profiles; in step S200 of FIG. 2, n locations within the surface (mesh) model are determined; the n locations may be regularly and evenly spaced across various surfaces of the surface (mesh) model; for example, if the surface (mesh) model is a mesh model, positions above certain vertices of the lines forming the polygonal shapes of the mesh model may be selected (e.g., above the vertex of the 3D surface (mesh) model 5 to 6 feet above the surface of the 3D surface (mesh) model to represent a typical height of taking a picture); alternatively, locations may be selected using a grid like regular spacing over the surface of the 3D surface (mesh) model (e.g. at intersections of a grid), which may also be located 5 to 6 feet above the surface of the 3D surface (mesh) model; locations may be selected to be limited to areas detected corresponding to the real world ground (e.g., detected based on slope and/or local minimum height locations); and locations may be selected to also include sides of buildings (to obtain urban skylines in an attempt to match pictures taken from windows of buildings) and/or tops of buildings, and See also at least paragraphs[0021], [0026]-[0030], [0034], and [0040]-[0046], and [0049] of Qian (i.e., Qian teaches the computer including a processor for converting the point cloud data sets for each of building/urban profiles (i.e., elements) into digital surface models and then to respective 3D surface models having interconnecting polygon elements, and forming a database of stored profiles of the elements (e.g., building or other man made structures), at locations, that are identified based on slope and height)).
Regarding claim 20, Qian teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations (FIG. 1, paragraph[0021] of Qian teaches each block, unit and/or module described herein may be embodied as a computer; each block, unit and/or module described herein may comprise a separate computer, or some or all of the modules and/or units may be comprised of and share the hardware of the same computer; connections and interactions between the blocks, units and/or modules may be hardwired and/or in the form of data (e.g., as data stored in and retrieved from memory of the computer, such as a register, buffer, cache, storage drive, etc.); each block, unit and/or module may correspond to separate segment or segments of software (e.g., a subroutine) which configure the computer, or may correspond to segment(s) of software that also correspond to one or more other blocks, units and/or modules; the computer may comprise a processor (e.g., a microprocessor, a controller, a CPU, a GPU, etc.) or processors configured by software or may be dedicated hardware or firmware (e.g., an electronic or optical circuit); a “computer” may be one or more apparatuses and/or one or more systems that are capable of accepting a structured input, processing the structured input according to prescribed rules, and producing results of the processing as output; and examples of a computer include: a stationary and/or portable computer; a computer having a single processor, multiple processors, or multi-core processors; a general purpose computer; a supercomputer; a mainframe; a workstation; a micro-computer; a server; a client; a web appliance; a telecommunications device with internet access; a tablet; a personal digital assistant (PDA); application-specific hardware, such as, for example, a digital signal processor (DSP), a field-programmable gate array (FPGA), an application specific integrated circuit (ASIC), an application specific instruction-set processor (ASIP), a chip, chips, or a chip set; a system on a chip (SoC), or a multiprocessor system-on-chip (MPSoC) , and See also at least paragraphs[0022]-[0024], and [0075] of Qian (i.e., Qian teaches computer with a processor configured with software and non-transitory computer readable media for performing a method to match profiles of buildings as well as other urban structure and cityscapes)) comprising: 
obtaining a light detecting and ranging point cloud of a building, wherein the point cloud comprises a plurality of points, and wherein each point in the plurality of points is associated with a set of (x,y,z) coordinates (S102 FIG. 1, paragraph[0027] of Qian teaches FIG. 1 illustrates one example of a method to match profiles of buildings, other urban structures and cityscapes; in step S102, point cloud data of one or more cityscapes is obtained; point cloud data may comprise a plurality of points, where each point is identified by a coordinate and represents a point of a determined surface location of an element of a cityscape; for example, the points may be defined using x, y and z coordinates in a Cartesian coordinate system, where the collection of points represents the surface of the cityscape, such as the surface of roads, sidewalks, buildings, etc; the point cloud may be obtained via measurement by a 3D scanner, such as LiDAR (Light Detection and Ranging) that is a remote sensing method that uses light in the form of a pulsed laser to measure distances to the Earth; LiDAR data of a cityscape may be obtained by flying over a location and scanning the ground area with a laser; LiDAR data may be obtained from public sources, such as, e.g., from the United States Interagency Elevation Inventory, the United States National Oceanic Atmospheric Administration (NOAA) and the United States Geological Survey; each of the points of the LiDAR data may be associated with a known real world longitude, latitude and height (height may be relative to a detected real world ground or relative to a baseline height in the real world, such as a height above sea level); and a LiDAR sensing method may provide point cloud data having a resolution of 1 meter or less, and See also at least paragraphs[0021] of Qian (i.e., Qian teaches a computer including a processor for obtaining point cloud data using LiDAR));
assigning a first point of the plurality of points to a subset of the plurality of points that is associated with the building, wherein the subset comprises points whose (x,y) coordinates fall within a footprint of the building (S104 FIG. 1, paragraph[0028] of Qian teaches in step S104, the cityscape point cloud data is converted into a digital surface model and then to a 3D surface model; digital surface models (DSMs) is a well understood model, commonly used to refer to the digital elevation models (DEMs) that include man-made structures; in contrast, digital terrain models are the digital elevation models that only contain the elevation of the barren terrain of the earth; the LiDAR point cloud data is first converted to a digital surface model through rasterization; for example, the digital surface model (DSM) may be derived from overlying a grid (e.g., parallel to ground level) over the cityscape point cloud data and selecting an appropriate height based on point data within the grid element (e.g., maximum height or average height of point cloud points within the grid element); thus, each grid element may be identified by an (x, y) coordinate and be associated with a z coordinate to obtain the 3D surface model; and the 3D surface model may include surface information (e.g., heights and (x, y) coordinate locations) of urban structures (e.g., buildings or other man made structures), and See also at least paragraphs[0021], and [0027] of Qian (i.e., Qian teaches the computer including a processor for generating a digital surface model, based on converting the point cloud data, that includes surface information (e.g., x, y, and z coordinate locations) of elements such as urban structures (e.g., building or other man made structures)); 
grouping, by the processing system, the first point into a first cluster according to at least one of: a (z) coordinate of the first point and a gradient to which the first point belongs; constructing a first prism formed by the first cluster; and storing a model of the building as a plurality of connected prisms, wherein the plurality of connected prisms includes the first prism (S106, S108 FIGS. 1-2, paragraph[0039] of Qian teaches FIG. 2 illustrates an example flow chart of step S106 of FIG. 1 that creates a database of building profiles and/or urban profiles; in step S200 of FIG. 2, n locations within the surface (mesh) model are determined; the n locations may be regularly and evenly spaced across various surfaces of the surface (mesh) model; for example, if the surface (mesh) model is a mesh model, positions above certain vertices of the lines forming the polygonal shapes of the mesh model may be selected (e.g., above the vertex of the 3D surface (mesh) model 5 to 6 feet above the surface of the 3D surface (mesh) model to represent a typical height of taking a picture); alternatively, locations may be selected using a grid like regular spacing over the surface of the 3D surface (mesh) model (e.g. at intersections of a grid), which may also be located 5 to 6 feet above the surface of the 3D surface (mesh) model; locations may be selected to be limited to areas detected corresponding to the real world ground (e.g., detected based on slope and/or local minimum height locations); and locations may be selected to also include sides of buildings (to obtain urban skylines in an attempt to match pictures taken from windows of buildings) and/or tops of buildings, and See also at least paragraphs[0021], [0026]-[0030], [0034], and [0040]-[0046], and [0049] of Qian (i.e., Qian teaches the computer including a processor for converting the point cloud data sets for each of building/urban profiles (i.e., elements) into digital surface models and then to respective 3D surface models having interconnecting polygon elements, and forming a database of stored profiles of the elements (e.g., building or other man made structures), at locations, that are identified based on slope and height)).




Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Qian, in view of Li et al. (Semantic Segmentation-Based Building Footprint Extraction Using Very High-Resolution Satellite Images and Multi-Source GIS Data, MDPI 2019, Volume 11, p 1-2, DOI: 10.3390/rs11040403) (hereinafter Li I).
Regarding claim 2, Qian teaches the method of claim 1, but does not expressly teach wherein the footprint of the building comprises a polygon extracted from a satellite image of the building.
However, Li I teaches wherein the footprint of the building comprises a polygon extracted from a satellite image of the building (Introduction, pgs.1-2 and 3, first paragraph and third paragraph, respectively of Li I (i.e., Li I teaches extraction of building footprints from high-resolution satellite imagery)).
Furthermore, Qian and Li I are considered to be analogous art because they are from the same field of endeavor with respect to urban planning, and involve the same problem suitably extracting buildings from images .  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Qian based on Li I wherein the footprint of the building comprises a polygon extracted from a satellite image of the building.  One reason for the modification as taught by Li I is to have suitable urban planning, disaster management, and environmental management (Introduction, pgs. 1-3 of Li I).
Regarding claim 3, Qian and Li I teach the method of claim 2, wherein the footprint of the building is obtained from an existing dataset of building footprints (See e.g., Introduction, pg. 3, first paragraph of Li I (i.e., Li I teaches an extraction method based on the SpaceNet building dataset proposed in 2017)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Qian, in view of Falk-Wallace et al., U.S. Patent Application Publication 2019/0066372 A1 (hereinafter Falk-Wallace).
Regarding claim 18, Qian teaches the method of claim 1, but does not expressly teach wherein the processing system is part of a relational database management system.
However, Falk-Wallace teaches wherein the processing system is part of a relational database management system (FIG. 1, paragraph[0034] of Falk-Wallace teaches the processing system 12 can operate on geometric data stored in a database 20, which can be implemented in any suitable manner; the geometric data can include collections of points and/or polygons; a point can be defined using two coordinates (x, y) in two dimensions or three coordinates (x, y, z) in three dimensions; for example, a point cloud can be a collection of data in which each point is specified by three coordinates; in some the implementations, the database 20 can store additional data such as color, z-depth, etc. for each point; polygons can be defined as sequences of vertices in two or three dimensions; and more generally, the database 20 can store definitions of points and polygons, as well as indications of relative positioning of points and polygons, in any suitable manner).
Furthermore, Qian and Falk-Wallace are considered to be analogous art because they are from the same field of endeavor with respect to processing geometric data, and involve the same problem processing the geometric data to form a suitable representative geometric shape.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Qian based on Falk-Wallace wherein the processing system is part of a relational database management system.  One reason for the modification as taught by Falk-Wallace is to have a suitable processing system that operates geometric data, such as points and polygons, stored in a database (paragraph[0034] of Falk-Wallace).

Potentially Allowable Subject Matter
Claims 5-11, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 5-11 and 17 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 12-16 the prior art references of record do not teach the combination of all element limitations as presently claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621